01/11/2021


       IN THE SUPREME COURT OF THE STATE OF MONTANA


                     Nos. DA 20-0155 & DA 20-0421

IN THE MATTER OF

C.L,

       A Youth.


                  ORDER CONSOLIDATING CASES


       Appellant’s motion to consolidate is GRANTED. It is hereby

ORDERED that the above cases be consolidated for the purposes of

appeal under Cause No. DA 20-0155.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                  January 11 2021